Citation Nr: 1617889	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-48 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for shrapnel wound scar on the right side of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.  He is a recipient of, among other medals and badges, a Purple Heart, a Combat Infantry Badge, and a Vietnam Gallantry Cross with Palm for his combat service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran was scheduled for a videoconference hearing in October 2015 but that he failed to report for the hearing.


FINDING OF FACT

The Veteran's shrapnel wound scar does not result in any characteristic of disfigurement or other disabling manifestation.


CONCLUSION OF LAW

The criteria for a compensable initial rating for shrapnel wound scar on the right side of the scalp have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran seeks an initial compensable evaluation for a residual scar from a shrapnel injury to the right side of the scalp.  The RO awarded service connection for residual scar in a June 2010 rating decision and assigned a noncompensable evaluation, effective from December 16, 2009, under the criteria for rating of skin, 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face or neck. 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a 10 percent evaluation is warranted for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  A 30 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. An 80 percent evaluation is warranted for skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5).

The Veteran had a VA examination for scars in July 2010.  The examination report shows that the Veteran was diagnosed as having a shrapnel wound scar to the right side of the scalp.  The Veteran reported pain but no skin breakdown.  On physical examination, the scar measured .2 cm in width by 2.5 cm in length.  The examiner noted that the scar was not painful.  There was no sign of skin breakdown.  It was superficial.  There was no inflammation, edema or keloid formation.  It did not have an abnormal texture.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was not elevated or depressed.  The scar was no adherent to underlying tissue.  There were no other disabling effects.  The skin area with hypo or hyperpigmentation with an abnormal pigmentation area was less than 6 square inches (39 sq. cm.) and a discoloration that is lighter than normal.  The scar did not result in gross distortion or asymmetry.  

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable evaluation under the applicable rating criteria because he does not have at least one characteristic of disfigurement. Significantly, the July 2010 VA examiner noted that the scar measured only .2 cm in width and 2.5 cm in length. Under Note (1), a scar must be 13 cm in length and be 0.6 cm in width to be considered a characteristic of disfigurement.  Also, none of the other symptomatology which would allow for the assignment of a compensable disability rating has been reported. 

Nor does the evidence show that the Veteran's shrapnel wound scar on the right side of the scalp warrants a higher disability rating evaluation under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in this case.  There was indication of pain, instability or injury to the muscle or nerve.  There is no evidence of deep, unstable or painful scars or scars that cause limited motion or function. Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2015).  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable initial rating for shrapnel wound scar on the right side of the scalp.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability rating contemplates his shrapnel wound scar symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected shrapnel wound scar presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating is not warranted.










ORDER

A compensable initial rating for shrapnel wound scar on the right side of the scalp is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


